UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

 

JULIAN AROCHO,
Petitioner,
Vv. Case No.: 2:16-cv-910-FitM-38MRM
SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,
Respondents.
OPINION AND ORDER’

Before the Court is Petitioner Julian Arocho’s Motion for Leave to Appeal /n Forma
Pauperis (Doc. 24) filed on August 16, 2019. On July 17, 2019, the Court entered an
Order denying Plaintiffs Motion for a Certificate of Appealability. (Doc. 23).

Pursuant to Rule 24(a) of the Federal Rules of Appellate Procedure, Petitioner's
appeal is not taken in good faith and he will be required to pay the $505.00 appellate filing
and docketing fees. See also Mcintosh v. United State Parole Comm., 115 F.3d 809, 812
(10th Cir. 1997) (Petitioner must demonstrate “the existence of a reasoned, nonfrivolous
argument on the law and facts in support of the issues raised on appeal.”). Petitioner has

not identified any meritorious issues to raise on appeal. Because the Court has certified

 

1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
that this appeal is not taken in good faith, any request to proceed in forma pauperis should
be sent directly to the Eleventh Circuit Court of Appeals. See Fed. R. App. P. 24(a)(5).

Accordingly, it is now

ORDERED:

Petitioner's Julian Arocho’s Motion for Leave to Appeal In Forma Pauperis (Doc.
24) is DENIED.

DONE and ORDERED in Fort Myers, Florida this 8th day of October 2019.

SHERI POLSTERCHAPPELL '

UNITED STATES DISTRICT JUDGE

 

SA: FTMP-2
Copies: All Parties of Record
